Name: Commission Regulation (EEC) No 2075/85 of 25 July 1985 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  consumption
 Date Published: nan

 26. 7 . 85 Official Journal of the European Communities No L 196/25 COMMISSION REGULATION (EEC) No 2075/85 of 25 July 1985 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 30 (4) thereof, Whereas it is necessary to ensure that exports on which refunds are given comply, as appropriate, with common quality standards or with national require ­ ments on the quality of fruit and vegetables exported to third countries ; Whereas under Article 5 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), as last amended by Regulation (EEC) No 568/85 (4), supplies made for certain purposes, such as victualling within the Community of vessels and aircraft, are treated as exports from the Community ; Whereas under Article 1 ( 1 ) of Commission Regula ­ tion (EEC) No 497/70 (*), as last amended by Regula ­ tion (EEC) No 1493/77 (*), payment of the refund is subject to presentation inter alia of the quality control certificate for fruit and vegetables exported to third countries ; Whereas, however, in the case of supplies for the victualling of vessels and aircraft in respect of which refunds are payable, automatic inspection of each consignment requires an amount of administrative work out of proportion to the small quantities of fruit and vegetables normally involved ; whereas it is desir ­ able to simplify the existing rules applying to opera ­ tions for which the procedure laid down in Article 26 of Regulation (EEC) No 2730/79 or in Council Regu ­ lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products Q is not used ; Whereas the measures provided for in this Regulation ¢ are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 1 ( 1 ) of Regu ­ lation (EEC) No 497/70 : 'However, where the procedure specified in Article 26 of Regulation (EEC) No 2730/79 or in Regula ­ tion (EEC) No 565/80 is not used for supplies of fruit and vegetables covered by Article 5 ( 1 ) (a) of Regulation (EEC) No 2730/79 presentation :  of the inspection certificate specified in the first indent, or  of the document issued pursuant to the second indent, shall not be required for purposes of payment of refund.' Article 2 This Regulation shall enter into force on 1 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5. 1984, p. 1 . ( ») OJ No L 317, 12. 12. 1979 , p. 1 . (4) OJ No L 65, 6 . 3 . 1985, p. 5. Is) OJ No L 62, 18 . 3 . 1970, p. 15 . ( «) OJ No L 167,' 5 . 7 . 1977, p. 5. 0 OJ No L 62, 7 . 3 . 1980, p. 5 .